DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 June 2022 has been entered.

Response to Amendment
Claims 1, 4, and 13-15 have been amended, while claim 16 has been newly added. Claims 2-3 and 6-9 have been cancelled. Thus, claims 1, 4-5, and 10-16 are pending and considered in the present Office action.

All of the rejections (112, and 103) have been withdrawn in view of the amendments and cancelled claims. However, upon further consideration a new ground of rejection is necessitated by amendment.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2006/0204840, of record) in view of Jeon et al. (US 2007/0026303), hereinafter Jeon and Jeon II.
Regarding Claim 1, Jeon teaches a battery pack comprising at least one battery module, the battery module 10, comprising: a module case (e.g., housing (not shown) and, 13, 14,, see e.g., para. [0037]) having a heatsink mounted to at least one side thereof (i.e.,  housing includes cooling medium flow paths (inlets/outlets)), and a plurality of battery cells 11 accommodated in the module case and stacked to be electrically connected to each other (see e.g.,  Fig. 1), each battery cell 11 having an exterior surface formed by two side surfaces and two ends and an electrode extending from at least one end (see e.g., Fig. 1), wherein at least one of the two side surfaces of each battery cell has a plurality of uneven portions (e.g., 533, see para. [0048], and Fig. 5), and wherein the plurality of uneven portions (533) of adjacent battery cells make point contact to form a plurality of pores between facing battery cells to delay heat transfer (see e.g., Fig. 5). Jeon does not teach the uneven portion (553) are randomly arranged. However, Jeon II teaches barrier 20 arranged between cells 10 to efficiently control the temperature of the cells; specifically, the barrier 20 includes regularly distributed or randomly distributed protrusions (21) for securing passages through which a coolant can flow around the cells, thereby cooling the cells, paras. [0014]-[0015], [0024], [0029], [0043]. It would be obvious to one having ordinary skill in the art the uneven portions of Jeon are randomly arranged with the expectation of cooling the cells.
Regarding Claim 4, Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “is made of a coating material” (suggesting the material was coated”) and “applied to”. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113. In this case, examiner interprets “the plurality of randomly arranged uneven portions … is made of a coating material that is applied to the two sides surfaces…” as “the plurality of randomly arranged uneven portions … comprising a material located on the two side surfaces …”. 
Jeon teaches the plurality of randomly arranged uneven portions (when modified by Jeon II) have a predetermined surface roughness (by way of the protrusions 533) and comprises a material (i.e., 525, 533) located on the two side surfaces of each of the plurality of battery cells (see e.g., Figs. 1 and 5 and para. [0048]). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon and Jeon II in view of Kim et al. (US 2012/0115011, of record) and Kaye et al. (WO2017106524, of record), hereinafter Kim II (labeled as such in the last Office action) and Kaye.
Regarding Claim 5, Jeon teaches the plurality of randomly arranged (as modified by Jeon) uneven portions (i.e., protrusions 533) have a predetermined surface roughness (by way of the protrusions 533). Jeon does not teach the material (525, 533) on the two side surfaces of each of the plurality of battery cells comprises an aerogel with an insulating property. However, Kim II teaches plate 610c, with protrusions 630c thereon, includes an insulating layer 650 such that the protrusions 630c comprise a material on a side surface of the cell to insulate the battery cells; this arrangement is able to quickly transfer the heat produced in the cells 10 to the outside, thereby dissipating heat from the inside quickly, see e.g., para. [0058]-[0059]. It would be obvious to one having ordinary skill in the art the plates and protrusions of Jeon include a coating material applied to the two side surfaces of each of the plurality of cells to insulate the cells and to quickly dissipate heat from the batteries, as suggested by Kim II.   
Kim II teaches the coating material (i.e., 650) is made from an insulating material, hence has an insulating property, but does not explicitly teach the insulating material is an aerogel. However, Kaye teaches a battery stack having insulation (148, 156) between the cells (140, 142); the insulation layer comprises an aerogel, see e.g., paras. [0053]-[0066], [0073]. Kay teaches the aerogel provides good thermal separation/isolation of individual battery cells in the stack to reduce the propagation risk of thermal runaway, see e.g., paras. [0048], and [0189]. It would be obvious to one having ordinary skill in the art the insulator of Kim II is made from an aerogel because the thermal separation/isolation reduces the propagation risk of thermal runaway, as suggested by Kaye.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon and Jeon II in view of Kwon et al. (US 2011/0052960), hereinafter Kwon. 
Regarding Claim 10, Jeon teaches the plurality of battery cells are stacked along a horizontal direction of the module case, but does not explicitly show the mounting of the heat sink specifically to an upper side or a lower side of the module case that faces an edge portion of the plurality of battery cells. However, Kwon shows a heat sink (13, 14) mounted on an upper side of module case 18 that faces an edge portion of the battery cells. The heat sink (13, 14) is connected to a plurality of pores formed in cooling conduit 12 between battery cells 11, allowing for effective cooling of the battery cells, [0050]-[0051], [0055], [0058]-[0062]. It would be obvious to one having ordinary skill in the art to mount the heat sink on an upper side of the module case that faces an edge portion of the cells to effectively dissipate heat from the batteries, as suggested by Kwon.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon and Jeon II in view of Tsujimura et al. (US 2014/0079977), hereinafter Tsujimura.
Regarding Claims 11-12, Jeon teach a vehicle comprising at least one battery pack, comprising: at least one battery module, but does not disclose a pack case configured to package the at least one battery module. However, Tsujimura teaches the incorporation of multiple battery modules with an electric vehicle requires a case 1 to mount the modules of the battery pack to the vehicle, paras. [0035]-[0039]. One of ordinary skill in the art would also realize, as a practical matter, a case provides protection to the battery module from various road conditions/hazards (i.e., rain, mud, pebbles, etc.). It would be obvious to one having ordinary skill in the art the battery pack of Jeon includes a pack case to help fixedly mount the battery module with the electric vehicle and to protect the battery module from road condition/hazards, thereby reliably providing power to the electric vehicle.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon and Jeon II in view of Hwang et al. (US 2006/0216581, of record) and Kaneda (JP 2005-108747, machine translation provided), hereinafter Hwang and Kaneda.
Regarding Claims 13-15, Jeon does not teach the plurality of randomly arrange uneven portions (as modified by Jeon II) have (i) differing (maximum) heights, or (ii) have differing maximum widths. However, Hwang is concerned with heat dissipation of a battery. Specifically, Hwang teaches projections are either randomly or uniformly arranged and serve to increase the contact area of the battery with air to more effectively dissipate reaction heat generated from the battery (claim 3, para. [0050]); for similar reasons, the projections may be random in terms of size, and shape, hence suggesting different (maximum) heights/widths (claim 2; para. [0048]). See also claim 16 and paras. [0011]-[0021], [0047]-[0048], [0050] and Figs. Kaneda teaches increasing the surface area of projections on the side surfaces of adjacently facing batteries results in the dissipation of heat generated by battery charging/discharging, see e.g., paras. [0008], [0010], and Figs. 1-11. It would be obvious to one having ordinary skill in the art the plurality of randomly arranged uneven portions (projections) of Jeon have differing (maximum) heights, or have differing maximum widths, because one of ordinary skill in the art would expect the increased surface area of the projections to dissipate heat generated by the battery.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon and Jeon II in view of Kim et al. (US 2012/0115011, of record), hereinafter Kim II (labeled as such in the last Office action).
Regarding Claim 16, Jeon does not teach the randomly arranged uneven portions are formed from an insulative material. However, wherein the plurality of randomly arranged uneven portions are formed of an insulative material. Kim teaches plate 610c includes an insulating layer 650 such that the protrusions 630c are formed an insulative material. The plate 610c is able to quickly transfer the heat produced in the cells 10 to the outside, thereby dissipating heat from the inside quickly, see e.g., para. [0058]-[0059]. It would be obvious to one having ordinary skill in the art the plate and protrusions of Jeon include an insulating, such that the protrusions are formed an insulative material with the expectation of quickly dissipating heat from the battery, as suggested by Kim.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNA KOROVINA/Examiner, Art Unit 1729       
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729